DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/NZ20016/050001 filed January 6, 2016, to foreign Application No. NZ11045 filed August 13, 2015, to foreign Application No. NZ704348 filed February 2, 2015, and to foreign Application No. NZ703739 filed January 9, 2015.

Status of Claims 
This Office Action is responsive to the amendment filed on January 5, 2021. As directed by the amendment: claims 10, 28, and 33 have been amended, and claims 27 have been cancelled. Thus, claims 10, 25-26, 28-37, and 40 are presently pending in this application. 
Claim 33 was previously objected for minor informalities.  Applicant’s amendments to claim 33 obviate the previous claim objection. Claims 10, 25-26, 29-32, and 40 was previously rejected under 35 U.S.C. 103 as being unpatentable over Von Hollen (U.S. Pub. No. 2016/0051776) in view of Von Hollen et al. (U.S. Pub. No. 2013/0008436; hereinafter: “Hollen”). Claim 33 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Samson et al. (U.S. Pub. No. 2016/0325058; hereinafter: “Samson”). Claims 34-37 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Morrison et al. (U.S. Pub. No. 2016/0325057; hereinafter: “Morrison”).
Applicant’s amendment to include previously indicated subject matter recited in claims 27-28 into independent form, along with the Examiner’s amendment, put the Application in condition for allowance. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Lund on January 13, 2021.
The application has been amended as follows: 
Claim 28 currently recites "a cap attached to the inhaler housing via a tether or a hinge,", ln 2 shall now read --a cap attached to the inhaler housing via a hinge,--

Claim 28 currently recites "wherein the monitor housing includes two retention projections arranged on opposing sides of the monitor housing and configured to be positioned adjacent a hinge of the cap of the inhaler", ln 16-18 shall now read --wherein the at least one retention projection comprises two retention projections arranged on opposing sides of the monitor housing and configured to be positioned adjacent the hinge of the cap of the inhale--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Von Hollen (U.S. Pub. No. 2016/0051776) discloses a metered dose inhaler (MDI) monitoring device comprising an inhaler (12; Fig. 2) comprising an inhaler housing having a cap (23, 24; Fig. 1-2) attached to the inhaler housing via a tether [38; Fig. 1-2; ¶¶ 0019, 0026; Examiner notes: Von Hollen clearly depicts the cap covering the opening (22; Fig. 1) of the inhaler housing and attached to the inhaler housing via the tether (38; Fig. 1-2).]; a mouthpiece (20; Fig. 1) configured to be removably covered by the cap (¶ 0036; Fig. 1-2), the cap configured to move between a cap on and a cap off position (¶ 0036; Fig. 1-2), and a medicament chamber (within 22; Fig. 1) coupled to the mouthpiece (Fig. 2), wherein the mouthpiece provides a dose of medicament to a user (¶ 0018); the monitor (30; Fig. 1-2) configured to releasably attach to the inhaler 
Von Hollen does not disclose the MDI monitoring device wherein the at least one retention protection is spring-loaded as recited in claim 10 and, thereby, in claim 40. Prior art of record Von Hollen et al. (U.S. Pub. No. 2013/0008436), Samson et al. (U.S. Pub. No. 2016/0325058), Morrison et al. (U.S. Pub. No. 2016/0325057) and McPherson et al. (U.S. Pub. No. 2016/0354557) alone or in combination fail to remedy the deficiencies of Von Hollen.
Therefore, claims 10 and 40 are allowable and dependent claims 25-26 and 29-37 rendered allowable based on their dependence to independent claim 10. 

Further, prior art of record Von Hollen does not disclose the MDI monitoring device wherein the at least one retention projection comprises two retention projections arranged on opposing sides of the monitor housing and configured to be positioned adjacent the hinge of the cap of the inhaler when the inhaler is inserted into the monitor housing, as recited in claim 28. Prior art of record Von Hollen et al. (U.S. Pub. No. 2013/0008436), Samson et al. (U.S. Pub. No. 2016/0325058), Morrison et al. (U.S. Pub. No. 2016/0325057) and McPherson et al. (U.S. Pub. No. 2016/0354557) alone or in combination fail to remedy the deficiencies of Von Hollen
Therefore, claim 28 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.S.R/Examiner, Art Unit 3785                    
                                                                                                                                                                                     /KENDRA D CARTER/ Supervisory Patent Examiner, Art Unit 3785